DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No 10,702,282 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nicholas Aitken on 8/10/2022.
Claim 15 now depends from claim 13 instead of claim 12.

Claim 17: A compression device for freeing a ring trapped on a digit, the compression device comprising:
an outer body extending from a body proximal portion having a body proximal end to a body distal portion having a body distal end, the outer body comprising:
a digit cavity extending from a cavity proximal opening at the body proximal end, and
a fluid inlet; and
one or more disengageable bladder connectors movable relative to the outer body between an engaged position for securing a removable bladder to the outer body, and a disengaged position for releasing the removable bladder from the outer body.

Claim 18 now depends from claim 17 instead of claim 16.

Claim 19 now depends from claim 17 instead of claim 16.

Claim 20 now depends from claim 17 instead of claim 16.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose a removable bladder removably secured to the outer body (claim 1), one or more bladder engagement members removably connectable to the outer body for securing a bladder to the outer body (claim 13) and one or more disengageable bladder connectors movable relative to the outer body between an engaged position for securing a removable bladder to the outer body, and a disengaged position for releasing the removable bladder from the outer body (claim 17). 
The prior art of record of Hyndmann (Canadian Patent No. 2,080,526) discloses everything in claims 1, 13 and 17 (see Non-Final rejection mailed out on 4/28/2022) including an outer body (2), a removable bladder (3) and bladder engagement members (13) but fails to disclose the removable bladder removably secured to the outer body (claim 1), the bladder engagement members removably connectable to the outer body for securing the bladder to the outer body (claim 13) and the bladder engagement members movable relative to the outer body between an engaged position for securing the removable bladder to the outer body, and a disengaged position for releasing the removable bladder from the outer body (claim 17). The reference of Hyndmann discloses that light detector cells (5, 6) are fastened to the bladder by means of an adhesive which would not make sense for the bladder to be removably secured to the outer body since this would destroy the device. Also, nowhere in the reference of Hyndmann does it disclose that the bladder engagement members (13) are removably connectable to the outer body or if they are capable in being removed from the outer body. The reference of Hyndmann discloses that the bladder engagement members (13) are fitted over grooves (12) tight enough to form a gas or fluid-tight seal which would appear that the bladder engagement members are not removable from the outer body.
The prior art of record of Tountas (US Patent No. 4,773,419) discloses everything in claims 13 and 17 (see Non-Final rejection mailed out on 4/28/2022) including an outer body (14 and 16), a bladder (50) and bladder engagement members (12) but fails to disclose the bladder removably secured to the outer body (claim 1), the bladder engagement members removably connectable to the outer body for securing the bladder to the outer body (claim 13) and the bladder engagement members movable relative to the outer body between an engaged position for securing the bladder to the outer body, and a disengaged position for releasing the bladder from the outer body (claim 17). 
The limitations as stated above in claims 1, 13 and 17 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771